United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 29, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-51216
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DONNIE EARL WITT,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 6:04-CR-131-1
                       --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Donnie Earl Witt challenges his conviction and sentence for

sexually exploiting a child through the production of child

pornography, in violation of 18 U.S.C. § 2251(a) and (e).       First

he asserts that the district court abused its discretion in

denying his motion to withdraw his guilty plea.    We find no abuse

of discretion because Witt has not shown a fair and just reason

why the plea should be withdrawn.   He freely admits that he

induced, enticed, and/or coerced the victim into participating in


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-51216
                                -2-

the production of sexually explicit material.    Under such

circumstances, the Government would be prejudiced, the district

court would be inconvenienced, and judicial resources would be

wasted if he were allowed to change strategies and pursue a plea

of not guilty--especially because he waited until the morning of

his original trial to enter the guilty plea and delayed 25 days

before moving to withdraw it.   Moreover, the record shows that he

received adequate assistance from counsel and that the guilty

plea was knowingly and voluntarily entered.     See United States v.

Adam, 296 F.3d 327, 332-33 (5th Cir. 2002); United States v.

Carr, 740 F.2d 339, 343-45 (5th Cir. 1984).

     Next Witt asserts that there was an insufficient nexus

between the crime of conviction and a high speed chase he caused

to justify a sentencing enhancement for reckless endangerment.

However, Witt stipulated in the plea agreement that the sexually

explicit photographs were in the car during the high speed chase

and that they were being shipped in interstate commerce at the

time.   Accordingly, there was no error in the district court’s

application of the enhancement.   See United States v.

Southerland, 405 F.3d 263, 268 (5th Cir. 2005); § 2251(a).

     Finally, Witt asserts that the judgment should be corrected

to omit a reference to 18 U.S.C. § 25.    He argues that the

Government agreed to drop the sentencing enhancement under that

section in exchange for his guilty plea.    Although the Government

joins Witt’s request, this court lacks the authority to correct
                           No. 05-51216
                                -3-

the judgment.   Instead, Federal Rule of Criminal Procedure 36

gives authority to correct clerical errors to the sentencing

court.   See Accardi v. Blackwell, 412 F.2d 911, 913 (5th Cir.

1969).

     For the foregoing reasons, we AFFIRM the district court’s

judgment and REMAND for the limited purpose of correcting the

judgment to omit reference to § 25 under Federal Rule of Criminal

Procedure 36.